Title: [Diary entry: 19 August 1781]
From: Washington, George
To: 

19th. The want of Horses, or bad condition of them in the French army delayed the March till this day. The same causes, it is to be feared, will occasion a slow and disagreeable March to Elk if fresh horses cannot be procured & better management of them adopted. The detachment from the American [army] is composed of the light Infantry under Scammell—two light companies of York to be joined by the like Number from the Connecticut line—the remainder of the Jersey line—two Regiments of York—Hazens Regiment & the Regiment of Rhode Island—together with Lambs regiment of Artillery with Cannon and other Ordnance for the field & Siege. Hazens regiment being thrown over at Dobbs’s ferry was ordered with the Jersey Troops to March & take Post on the heights between Spring field & Chatham & Cover a french Battery at the latter place to veil our real movement & create apprehensions for Staten Island. The Quarter Master Genl. was dispatched to Kings ferry—the only secure passage—to prepare for the speedy transportation of the Troops across the River. Passed Singsing with the American column. The French column marched by the way of Northcastle, Crompond & Pinesbridge being near ten miles further.